         Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

VC MACON GA LLC,                            )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )
VIRGINIA COLLEGE LLC and                    )    Civil Action No.: 5:18-cv-00388-TES
EDUCATION CORPORATION OF                    )
AMERICA,                                    )
                                            )
             Defendants.                    )

    JOINDER OF CMS EDU II SPARTANBURG, L.P. AND CMS EDU II
     HUNTSVILLE, L.P. IN THE: (1) MOTION OF NATIONAL RETAIL
 PROPERTIES, LP, VALLEY PLAZA MALL, LP, CHULA VISTA CENTER,
 LLC, AND PIERRE BOSSIER ANCHOR ACQUISITION, LLC TO VACATE
      THE INJUNCTION AND RECEIVERSHIP ORDER OR, IN THE
ALTERNATIVE, TO MODIFY THE SCOPE OF THE RECEIVERSHIP ORDER
  AND INJUNCTION; AND (2) MOTION OF THIRD PARTIES THOMAS D.
GORDON AND THOMAS P. GALLAGHER, AS CO-TRUSTEES FOR THE DON
   LEVIN TRUST DATED AUGUST 30, 1991, AS AMENDED, TO VACATE
      PRELIMINARY INJUNCTION AND RECEIVERSHIP ORDER

      CMS EDU II Spartanburg, L.P. (“CMS Spartanburg”) and CMS EDU II

Huntsville, L.P. (“CMS Huntsville”) (collectively, the “CMS Landlords”) hereby join in:

(1) the Motion to Vacate the Injunction and Receivership Order, or, in the alternative, to

Modify the Scope of the Receivership Order and Injunction (Dkt No. 45); and (2) the

Motion to Vacate Preliminary Injunction and Receivership Order (Dkt. No. 62)

(collectively, the “Motions to Vacate”). The CMS Landlords are similarly situated to the

parties that filed the Motions to Vacate and their rights and interests have likewise been

adversely impacted by the Court’s November 14, 2018 Order (the “Order”) (Dkt. No.
         Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 2 of 7



26).   For the reasons set forth herein and in the Motions to Vacate, which are

incorporated herein, the CMS Landlords respectfully request the Court vacate the Order.

                               STATEMENT OF FACTS

       The CMS Landlords have out-of-state leases with tenant Virginia College LLC

(“Virginia College”) and guarantor Education Corporation of America (“ECA”)

(collectively, the “Defendants”). The Defendants are in default under both leases.

       On September 20, 2018, CMS EDU II Spartanburg, L.P. filed a complaint in the

Circuit Court of Spartanburg County, South Carolina against Virginia College and ECA,

Civil Action Number 2018-CP-3268 (the “Spartanburg Lawsuit”). In the Spartanburg

Lawsuit, CMS Spartanburg seeks unpaid rent and accelerated rent from the Defendants.

The Spartanburg Lawsuit remains pending in state court, but has been stayed subject to

this Court’s Order.

       On October 10, 2018, CMS Huntsville filed a complaint in the Circuit Court of

Madison County, Alabama against Virginia College and ECA, Civil Action Number 47-

CV-2018-901955 (the “Huntsville Lawsuit”). CMS Huntsville’s complaint includes two

counts: (1) breach of contract against Virginia College related to a commercial lease

(“Lease”); and (2) breach of contract against ECA concerning a guaranty related to the

Lease from ECA in favor of CMS Huntsville. The CMS Huntsville Lawsuit was filed

after CMS Huntsville terminated the Lease when Virginia College and ECA failed to pay

rent for three months. The Huntsville Lawsuit remains pending in state court, but has

been stayed subject to this Court’s Order.




                                             2
         Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 3 of 7



       The CMS Landlords hereby incorporate the recitation of facts in the Motions to

Vacate concerning: the Defendants default under numerous leases across the county; the

Northern District of Alabama case and disposition thereof (Education Corporation of

America, et al. v. United States Department of Education, et al., N.D. Ala. No. 18-cv-

01698-AKK); the appointment of the Receiver and entry of injunction in the instant case.

                                     ARGUMENTS
       The CMS Landlords hereby join in and incorporate the arguments set forth in the

Motions to Vacate, including, but not limited to: (1) this Court lacks jurisdiction in this

matter as to the CMS Landlords; (2) this Court lacked the authority to appoint a receiver;

and (3) the injunction should not apply to the CMS Landlords and their respective state

court cases.

                                    CONCLUSION

       WHEREFORE, for the aforementioned reasons, which are set forth in greater

detail in the Motions to Vacate and incorporated herein, the CMS Landlords respectfully

request that this Court enter an Order granting either or both Motions to Vacate, thereby

vacating the receivership order and injunction as they relate to the CMS Landlords.

       Dated this 7th day of December, 2018.




                    [SIGNATURES ON THE FOLLOWING PAGE]




                                            3
Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 4 of 7




                           Respectfully submitted,

                           s/ Michael J. Thomerson
                           Allison H. Rogers (pro hac vice admission
                           forthcoming)
                           Michael J. Thomerson (GA Bar 706999)
                           THOMERSON FREEMAN & ROGERS P.C.
                           Post Office Box 473
                           Greenville, South Carolina 29602
                           Telephone Number: (864) 991-8329
                           Facsimile Number: (864) 991-8830
                           Email: allison@tmlawpc.com
                                   michael@tmlawpc.com
                           Attorneys for CMS Edu II Spartanburg, L.P.


                           s/ Tracey A. Marion
                           Lauren A. Smith (pro hac vice admission
                           forthcoming)
                           Tracy A. Marion (GA Bar No. 957606)
                           LANIER FORD SHAVER & PAYNE P.C.
                           Post Office Box 2087
                           Huntsville, Alabama 35804
                           Telephone Number: (256) 535-1100
                           Facsimile Number: (256) 533-9322
                           Email: las@lanierford.com
                                   tam@lanierford.com
                           Attorneys for CMS Edu II Huntsville, L.P.




                             4
         Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 5 of 7



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

VC MACON GA LLC,                            )
                                            )
             Plaintiff,                     )
v.                                          )
                                            )
VIRGINIA COLLEGE LLC and                    )       Civil Action No. 18-cv-00388-TES
EDUCATION CORPORATION OF                    )
AMERICA,                                    )
                                            )
             Defendants.

                            CERTIFICATE OF SERVICE

      I hereby certify that the following parties have been served with the Entry of

Appearance. Those not served by electronic means by the Court’s electronic filing

system have been served via first class U.S. Mail, proper postage prepaid:

Jon A. Gottlieb                                 J. Leland Murphree
jong@lawfg.com                                  Ollie A. Cleveland, III
Counsel to VC MACON GA, LLC                     Stuart M. Brown
                                                Jay Clifford Traynham
                                                Walker S. Stewart
                                                Alexander B. Feinberg
                                                lmurphree@maynardcooper.com
                                                tcleveland@maynardcooper.com
                                                stuart.brown@dlapiper.com
                                                jaytraynham@hbgm.com
                                                walkerstewart@hbgm.com
                                                afeinberg@maynardcooper.com
                                                Counsel to Virginia College, LLC and
                                                Education Corporation of America

Christopher R. Conley                           Eric J. Lorenzini
James F. Banter                                 Angela M. Butcher
John Flanders Kennedy                           elorenzini@elkinskalt.com
cconley@jamesbatesllp.com                       abutcher@slkinskalt.com
jbanter@jamesbatesllp.com                       Counsel to Thomas D. Gordon and Thomas


                                            5
        Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 6 of 7



jkennedy@jbpslaw.com                             P. Gallagher, as Co-Trustees of the Don
Counsel to John Flanders Kennedy,                Levin Trust Dated August 30, 1991 as
Receiver                                         Amended

Joshua H. Threadcraft                            Chesley S. McLeod
Joe A. Joseph                                    Howard C. Rubin
Cater C. Thompson                                chesley.mcleod@agg.com
Joshua.Threadcraft@burr.com                      hrubin@kesslercollins.com
jjoseph@burr.com                                 Counsel to Federal Realty Investment
cater.thompson@jonescork.com                     Trust, Pioneer Industrial, LLC, and
Counsel to Kaplan, Inc. and Kaplan Higher        Pioneer Parking Lot, LLC
Education, LLC

John T. McGoldrick                               Gregory K. Smith
Stuart E. Walker                                 gsmith@sgrlaw.com
jtmcgoldrick@martinsnow.com                      Counsel to LBA BALBOA, LLC, LBA
sewalker@martinsnow.com                          FUND IV, LLC, DAVID C. THOMAS and
Counsel to National Retail Properties, LP,       TINA R. THOMAS, as Trustees of The
Valley Plaza Mall, LP, Chula Vista Center,       Thomas Family Trust dated June 9, 1997
LLC, and Pierre Bossier Anchor
Acquisition, LLC

Frank W. DeBorde                                 Patrick L. Lowther
Lisa Wolgast                                     Bonnie Y. Hochman Rothell
fdeborde@mmmlaw.com                              Frederick H. Schutt
lwolgast@mmmlaw.com                              plowther@mmmlaw.com
Counsel to Southern Plaza, LLC                   bhrothell@mmmlaw.com
                                                 fschutt@mmmlaw.com
                                                 Counsel to Las Vegas Associates, LLLP

Bret P. Shaffer                                  Ivy N. Cadle
bshaffer@ssbc-law.com                            icadle@bakerdonelson.com
Counsel to Lebo Realty, L.P. and Electra         Counsel to Monroe Capital Management
Realty Company, Inc.                             Advisors, LLC

James S. Carr                                    Beth A. Moeller
Robert L. LeHane                                 bmoeller@moellerbarbaree.com
Neil Merkl                                       Counsel to FoamZone, LLC, American
Randall L. Morrison, Jr.                         Auto Wash, LLC, and American Auto Wash
jcarr@kelleydrye.com                             Express, LLC
rlehane@kelleydrye.com
nmerkl@kelleydrye.com
rmorrison@kelleydrye.com


                                             6
        Case 5:18-cv-00388-TES Document 69 Filed 12/07/18 Page 7 of 7



Counsel to Valley Plaza Mall, LP, Chula
Vista Center, LLC, and Pierre Bossier
Anchor Acquisition, LLC

Brenda T. Cubbage                               Lex M. Erwin
bcubbage@cbsattorneys.com                       lerwin@ebcmlaw.com
Counsel to Kennington Valley View LLC           Counsel to R&W Rentals, LLC

William A. DuPré, IV
Ryan Kurtz
Laura K. DiBiase
Bill.DuPre@millermartin.com
Ryan.Kurtz@millermartin.com
Laura.DiBiase@millermartin.com
Counsel to CKS-VCC, LLC

This 7th day of December, 2018.

                                          /s/ Michael J. Thomerson
                                          Michael J. Thomerson
                                          Thomerson Freeman & Rogers P.C.
                                          607 Pendleton Street, Suite 202
                                          Greenville, South Carolina 29601
                                          T: 864-991-8329
                                          F: 864-991-8330
                                          E: mthomerson@tmlawpc.com
                                          Attorney for CMS EDU II Spartanburg, L.P.




                                            7
